Citation Nr: 1131043	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  10-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from November [redacted], 2009, to November 27, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to November 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Little Rock, Arkansas, which is the agency of original jurisdiction (AOJ) in this matter.  

In October 2010, the Veteran and his wife testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is rated as permanently and totally disabled by service-connected disabilities.

2.  Services were provided for a medical emergency of such nature that delay would have been hazardous to life or health.

3.  Despite attempts to use VA facilities, VA refused treatment of the Veteran.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility between November [redacted]and November 27, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board will grant the appeal, as discussed below.  Thus, the Board finds that failure to provide timely VCAA notice was harmless error.

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . .  Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The VAMC printed out a summary of the Veteran's service information and his VA compensation awards.  The Veteran is service-connected for a neurosis/general anxiety disorder, rated as 100 percent disabling, bilateral knee, a clavicle or scapula disorder, back strain and a brain disorder, all rated at 10 percent disabling, and for a deviated nasal septum, an inguinal hernia, impaired hearing and benign skin neoplasm, all rated as noncompensable.  The Veteran has been rated as incompetent and a fiduciary has been appointed.  The Veteran's rating is permanent and total.  The Board finds that the first criterion has been satisfied in that the Veteran is rated permanently and totally disabled by a service-connected disability.

On November [redacted], 2009, the Veteran was incarcerated at the Pike County Jail in Arkansas.  The Veteran had been acting bizarrely for several days, banging off walls in his cell and being generally rowdy.  On the day in question, the Veteran was found beating his face into the floor.  The Veteran was sedated by the jail physician and then transported to the St. Joseph's Mercy Health Center emergency room.  The intake summary states that the Veteran was a VA patient but they would not take him because he was an inmate at the time.  

On intake, the Veteran was given a CT of the head and face.  He had bilateral nasal fractures of the septum and displaced nasal spine fracture.  The Veteran was intubated due to acidotic blood gas readings.  The intake summary indicates that the Veteran had schizophrenia with aggressive behavior, respiratory failure, acute renal failure and hyperkalemia in addition to the self-inflicted facial injuries.  The jail officials planned to talk to the District Attorney to see if the Veteran could be released so that he could be transferred to VA.  The Board finds that services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

Finally, the Board finds that VA facilities were not available.  The emergency room notes and supporting treatment records show that VA had refused treatment due to the Veteran's status as an inmate.  Refusal of treatment falls within the definition provided in 38 C.F.R. § 17.120(c).  The Board concludes that the criteria of 38 C.F.R. § 17.120 are met.

The Board has considered the limitations on reimbursement for unauthorized medical expenses under 38 C.F.R. § 17.121 (2010).  This regulation pertains to when a medical emergency is no longer emergent and a patient should be transferred to VA for further care.  As VA refused treatment, this regulation is not applicable. 

The Board notes that the VAMC denied the claim in December 2009 on the basis that the Veteran was not liable to the provider for payment of the medical care.  The Board finds this odd for two reasons: first, the bills sent to the VAMC for processing listed the insured as the Veteran and the payer as VA, which is typical for showing financial liability; second, the liability of the Veteran is generally an element of claims under the Veterans Millennium Health Care and Benefits Act, but not for eligibility under 38 U.S.C.A. § 1728 discussed above.  The VAMC continued the denial in the February 2010 Statement of the Case considering only the criteria of the Veterans Millennium Health Care and Benefits Act.  There is no adequate explanation for the failure to grant applicable to the facts above.  The Board concludes that there is no exception relevant to the facts of the instant case which prevents a grant of benefits.  As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from November [redacted], 2009, to November 27, 2009, is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


